ORDER

PER CURIAM.
Skylink Aviation, Inc. (“Skylink”) appeals from a judgment granting St. Charles County’s motion to dismiss for failure to state a claim upon which relief can be granted. On appeal, Skylink argues that the trial court erred in (1) denying its motion for leave to file second amended petition after the judgment was entered, and (2) holding that Skylink failed to allege circumstances that are special or extraordinary so that the theory of promissory estoppel would apply.
We have reviewed the briefs of the parties and record on appeal and no error of *215law exists. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We affirm the judgment pursuant to Rule 84.16(b).